Citation Nr: 0719356	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1971 to January 
1978.  The veteran died in October 2003.  The appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision.  


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.	The Certificate of Death shows that the immediate cause of 
the veteran's death was small cell cancer of the lung with 
brain metastatic due to (or as a consequence of) right lung 
collapse secondary to mass-cancer due to (or as a consequence 
of) respiratory failure.  The death certificate does not 
indicate any other significant conditions contributing to the 
veteran's death.  

3.	At the time of the veteran's death, the veteran was 
service connected for ulcerative colitis with colon 
resection, which was 40 percent disabling.  

4.	The competent medical evidence shows that small cell 
cancer of the lung was not incurred in or aggravated by 
service and did not manifest to a compensable degree within 
one year from separation from service.  

5.	A service-connected disability was not the immediate or 
underlying cause of the veteran's death, was not 
etiologically related to his death, did not contribute 
substantially or materially to his death, did not combine to 
cause his death, and did not aid or lend assistance to the 
production of his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the claimant with notice of the VCAA in 
January 2004, prior to the initial decision on the claim in 
May 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence she is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in her possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 18 Vet. App. at 120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on her behalf.  The 
notice requested that the claimant send the evidence in her 
possession to VA.  Furthermore, the notice requested that the 
claimant provide additional information or evidence regarding 
the records of treatment for the cause of death of the 
veteran.  The VA essentially requested any and all evidence 
in the claimant's possession in support of the claim.  38 
C.F.R. § 3.159 (b)(4). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The RO also provided the claimant with a copy of the May 2004 
rating decision and the January 2005 statement of the case, 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, personnel file, DD Form 214, private 
medical records and the VA medical records.  The claimant has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed and no further 
development is required to comply with the duty to assist the 
claimant in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

In this case, the veteran died in October 2003.  At the time 
of the veteran's death, he was service connected for 
ulcerative colitis with colon resection, which was 40 percent 
disabling.  The appellant contends that the veteran developed 
lung cancer, the cause of his death, because he was exposed 
to Agent Orange during service.  Alternatively, the claimant 
contends that the veteran's service-connected digestive 
disability affected the veteran's ability to resist and be 
treated for lung cancer, thereby contributing to his death.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5.

Service connection may be granted for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
materially and substantially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ, are not held to have contributed to a death that 
is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases affecting vital 
organs should receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  38 C.F.R. 
§ 3.312(c)(4).  Even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.  

A veteran who, during active military service, served in 
Vietnam during the Vietnam era (beginning in January 1962 and 
ending in May 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a veteran 
was exposed to an herbicide agent during active military 
service in Vietnam, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) will be presumed to have been 
incurred in service if manifest to a degree of 10 percent or 
more at any time after service, even if there is no record of 
such disease during service.  Id. 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2006).  VA's General 
Counsel has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in Vietnam.  See VAOPGCPREC 27- 97 
(July 23, 1997), published at 62 Fed. Reg. 63604 (Dec. 1, 
1997).

The death certificate specified that the immediate cause of 
the veteran's death was small cell cancer of the lung with 
brain metastatic due to (or as a consequence of) right lung 
collapse secondary to mass-cancer due to (or as a 
consequence of) respiratory failure.  There are no other 
significant conditions contributing to the veteran's death 
on the death certificate.  

The Board notes that the service medical records do not refer 
to a diagnosis of or treatment for small cell cancer of the 
lung.  The medical evidence shows that the veteran was not 
diagnosed with lung cancer until February 2003.  
Additionally, there is no competent medical evidence of 
record directly linking the veteran's lung cancer to service.  
As such, the veteran's lung cancer is not related to service 
on a direct basis and the only remaining matter to address is 
whether lung cancer is presumptively related to service based 
on exposure to herbicides.  

Respiratory cancer, including cancer of the lung, will be 
presumed to be related to service based on presumed herbicide 
exposure if the veteran served in Vietnam during the Vietnam 
era.  

While the veteran served during the Vietnam era, there is no 
evidence to suggest that he served in Vietnam.  The Airman 
Performance Reports indicate that the veteran served from 
March 1971 to November 1972 in Thailand.  The Board has 
reviewed the DD 214, the service medical records, as well and 
the complete personnel file and there is no evidence that the 
veteran was ever present within the boundaries of Vietnam.  
As there is no evidence of record indicating service in 
Vietnam, there is no presumption that he was exposed to 
herbicides.  

The Board has carefully considered the appellant's belief 
that the veteran was exposed to herbicides in service, 
however, there is no evidence to suggest that he was exposed 
to herbicides and the evidence presented does not establish 
that he served in Vietnam or was presumed to be exposed to 
herbicides in service.  The Board notes that there is no 
presumption of exposure to herbicides for veterans who served 
in Thailand during the Vietnam Era.  Hence, the Board finds 
that service connection for lung cancer, on the basis of 
herbicide exposure, is not warranted.

The appellant also asserts that the veteran's service 
connected digestive disability contributed to his death.  The 
Board finds that there is no competent evidence in the record 
that supports this contention.  There is no evidence of 
record establishing that the veteran's service connected 
digestive disability is related to the principle cause of 
death, lung cancer.  There is also no evidence of record to 
show that the digestive disability contributed substantially 
or materially, that it combined to cause death, or that it 
aided or lent assistance to the production of the veteran's 
death.  

The evidence of record suggests that the veteran's lung 
cancer was the primary cause of death.  There is no evidence 
that the veteran's service connected digestive disability 
affected a vital organ.  Furthermore, there is no evidence 
that it was debilitating or progressive in nature.  In fact, 
the veteran was service connected for his digestive 
disability since July 1991 and had a consistent 40 percent 
disability rating since December 1992.  The veteran stated in 
his February 2003 statement in support of his claim for 
service connection for lung cancer that he has "one year to 
live," which suggests that he anticipated eventual death.  
See. 38 C.F.R. § 3.312(c)(4).  Additionally, the medical 
records documenting treatment for lung cancer are silent 
regarding the veteran's digestive disability which does not 
suggest that the veteran's digestive disability was affecting 
his treatment for lung cancer.  Consequently, there is no 
basis for finding that the digestive disability accelerated, 
or otherwise contributed to the veteran's death.  

The Board notes the appellant's contention that the digestive 
disability affected the veteran's ability to resist and 
accept treatment for lung cancer.  The appellant's own 
argument in this matter, however, is not competent evidence, 
as she is a lay person and does not have the requisite 
expertise to provide a competent medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that Dependency and Indemnity Compensation 
benefits are not due to the appellant because a service-
connected disability did not cause or contribute to his 
death.  Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim, the reasonable doubt doctrine does not apply, and 
service connection for the cause of death of the veteran is 
not warranted.  See 38 U.S.C.A §5107; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of death of the veteran is 
denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


